NUMBER 13-08-00554-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

              IN RE: ALLIED CHEMICAL CORPORATION, ET AL.


                           On Petition for Writ of Mandamus


                              MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam 1
        On September 26, 2008, relators, Allied Chemical Corp., et al., filed a petition for

writ of mandamus with this Court alleging that respondent, the Honorable Mario E.

Ramirez, Jr., presiding judge of the 332nd Judicial District Court of Hidalgo County, Texas,
abused his discretion by: (1) finding certain letters produced to relators by real parties in

interest to be privileged and ordering relators to destroy said letters; and (2) denying

relators’ motion to conduct an in camera inspection of said letters and other documents.

        The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relators have not shown themselves entitled to the relief sought and




        1
         See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”).
the petition for writ of mandamus should be denied. See TEX . R. APP . P. 52.8(a).

Accordingly, the petition for writ of mandamus is DENIED.



                                                     PER CURIAM

Memorandum Opinion delivered and
filed this the 15th day of January, 2009.




                                            2